Slip Op. 01-54

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SKF USA INC., SKF FRANCE S.A.           :
and SARMA,                              :
                                        :
                Plaintiffs and          :
                Defendant-Intervenors,  :
                                        :
          v.                            :    Consol. Court No.
                                        :    97-02-00269-S1
UNITED STATES,                          :
                                        :
                Defendant,              :
                                        :
                and                     :
                                        :
THE TORRINGTON COMPANY and              :
SNR ROULEMENTS,                         :
                                        :
                Defendant-Intervenors   :
                and Plaintiffs.         :
________________________________________:


                            JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SKF USA Inc. v. United States, 24 CIT ___, 118 F. Supp.
2d 1315 (2000) (“Remand Results”), and Commerce having complied
with the Court’s remand order and no responses to the Remand
Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on March
13, 2001 are affirmed in their entirety; and it is further
Consol. Court No. 97-02-00269-S1                           Page 2


     ORDERED that since all other issues have been decided, this
case is dismissed.




                                   ______________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    April 27, 2001
          New York, New York